     AARON D. FORD
1
       Attorney General
2    VIVIENNE RAKOWSKY
       Deputy Attorney General
3    Nevada Bar No. 009160
     555 E. Washington Avenue
4    Suite 3900
     Las Vegas, Nevada 89101
5
     (702) 486-3103
6    (702) 486-3416 (fax)
     VRakowsky@ag.nv.gov
7    PETER KEEGAN
       Deputy Attorney General
8    Nevada Bar No. 12237
     100 N. Carson Street
9
     Carson City, Nevada 89701
10   (775) 684-1153
     (775) 684-1156 (fax)
11   PKeegan@ag.nv.gov
     Attorneys State Defendants
12

13

14                                UNITED STATES DISTR ICT COURT

15                                       DISTRICT OF NEVADA

16    HELEN ARMSTRONG,                                   Case No. 2:17-cv-02528-APG-CWH

17            Plaintiff(s),

18    vs.

19    TERRY REYNOLDS, in his individual capacity
      and as Deputy Director of Nevada Department
20    of Business and Industry; STEVE GEORGE, in
      his individual capacity and as an Administrator
21    of the Nevada Division of Industrial Relations;
      JESS LANKFORD, in his individual capacity
22    and as Chief Administrative Officer of Nevada
      OSHA; and LARA PELLEGRINI, in her
23    individual capacity and as Whistleblower Chief
      Investigator of Nevada OSHA; DOES I through
24    X, unknown individuals, and ROES XI through
      XX, entities, government agencies, corporations,
25    or other companies and/or businesses currently
      unknown,
26
              Defendant(s).
27
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION
28                  FOR LEAVE TO FILE SECOND AMENDED COMPLAINT



30                                               Page 1 of 2
1          IT IS HEREBY STIPULATED AND AGREED by and between DEFENDANTS

2    TERRY REYNOLDS, Deputy Director of Nevada Department of Business and Industry; STEVE

3    GEORGE, Administrator of the Nevada Division of Industrial Relations; JESS LANKFORD, Chief

4    Administrative Officer of Nevada OSHA; and LARA PELLEGRINI, Whistleblower Chief Investigator

5    of Nevada OSHA (collectively the “State Defendants”), by and through counsel, Aaron D. Ford,

6    Attorney General, Deputy Attorney General Vivienne Rakowsky, Deputy Attorney General

7    Peter Keegan, and PLAINTIFF HELEN ARMSTRONG, by and through counsel, Joel F.

8    Hansen of Hansen & Hansen, LLC., that:

9          1) The date for State Defendants to respond to the Motion for Leave to File Second

10            Amended Complaint (ECF No. 83) will be continued to June 25, 2019; and

11         2) Plaintiff then has until July 16, 2019 to reply to the State Defendants’ response.

12         This Stipulation is entered into this 11th day of June, 2019.

13
     HANSEN & HANSEN, LLC                        AARON D. FORD, Attorney General
14
     /s/ JOEL F. HANSEN                          /s/ VIVIENNE RAKOWSKY
15
     JOEL F. HANSEN, ESQ.                        VIVENNE RAKOWSKY
16   Nevada Bar No.: 1876                        Deputy Attorney General
     9030 W. Cheyenne Ave., #210                 Nevada Bar No.: 009160
17
     Las Vegas, Nevada 89129                     555 E. Washington Avenue, Suite 3900
18   (702) 906-1300                              Las Vegas, Nevada 89101
     Attorneys for Plaintiff                     (702) 486-3103
19                                               Attorneys for Defendants
20
                                               ORDER
21         IT IS SO ORDERED.
                                   June
22         DATED this 14
                       __day of _________________, 2019.

23                                          _______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


30                                           Page 2 of 2
